Citation Nr: 0123110	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a low back strain.

3.  Entitlement to an increased evaluation for ununited 
anterior tubercle left tibia with degenerative changes, 
evaluated as 30 percent disabling, prior to March 28, 2001.

4.  Entitlement to an increased evaluation for ununited 
anterior tubercle left tibia with degenerative changes, 
evaluated as 30 percent disabling, commencing June 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. W.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June to November 1960.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In August 1999 the Board remanded the issue of 
entitlement to an increased evaluation for the left knee 
disability for further development.  The requested 
development was completed and a January 2000 rating decision 
granted an increased evaluation for the disability; however, 
the veteran continued his appeal of the issue and it has been 
returned to the Board for further appellate action.  
Moreover, an April 2001 rating decision granted a temporary 
total rating for the veteran's left knee disability under the 
provisions of 38 C.F.R. § 4.30, from March 28, 2001 to June 
1, 2001, thereafter; his rating was resumed at 30 percent.  
Therefore, the Board will address the issue of an increased 
evaluation prior to the total rating and subsequent to the 
total rating.  The veteran has also perfected his appeal of 
the subsequent June 2000 rating decision which denied service 
connection for a right knee condition and a low back strain.

The issue of entitlement to an increased evaluation for the 
veteran's left knee disability, commencing June 1, 2001, will 
be addressed in the subsequent remand.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record does not establish that the 
veteran's right knee condition was caused or aggravated by, 
or is related to his service-connected left leg disability or 
to his service.

3.  The evidence of record does not establish that the 
veteran's low back strain was caused or aggravated by, or is 
related to his service-connected left leg disability or to 
his service.

4.  Prior to March 28, 2001, the veteran's left ankle 
disability was manifested by complaints of constant pain and 
instability with objective evidence of instability and 
malunion of the anterior tubercle with use of a prescribed 
knee brace, resulting in no more than marked knee disability. 


CONCLUSIONS OF LAW

1.  The veteran's right knee condition is not proximately due 
or the result of his service-connected left leg disability.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. § 3.310 (2000).

2.  The veteran's low back strain is not proximately due or 
the result of his service-connected left leg disability.  38 
U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. § 3.310 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for ununited anterior tubercle left tibia with degenerative 
joint changes have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a right knee and low back disabilities as 
these conditions are the result of his altered gait caused by 
his service-connected left leg disability.  He also contends 
that he is entitled to a higher evaluation for his left leg 
disability, as his condition is more severe than the current 
rating reflects. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran was provided VA compensation examinations in May 
1997 and February 1998.  The RO notified the veteran of its 
decisions regarding his claim for increased evaluation in 
March and August 1998 and provided him copies of the rating 
decisions with an explanation of his appellate rights.  A 
Statement of the Case discussing the evidence of record, the 
applicable statutory and regulatory law and the reasons his 
claim was denied was issued in April 1998.  In June 1998 the 
veteran was provided a personal hearing at the RO.  
Supplemental Statements of the Cases regarding this claim was 
issued in August 1998.  In August 1999, the Board remanded 
the veteran's claim of entitlement to an increased evaluation 
for his left knee disability for further development.  He was 
provided VA compensation examinations in November 1999 and 
October 2000.  A Statement of the Case was issued in May 2000 
and a Supplemental Statement of the Case in June 2000.  
Again, the Statement and Supplemental Statements of the Case 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons his claim was denied.  In 
December 2000 the RO sent the veteran a letter with a copy of 
the November 2000 rating decision denying his claims for 
service connection for a right knee condition and a low back 
condition.  A Statement of the Case was issued in December 
2000 and a Supplemental Statement of the Case in April 2001.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A.

Factual Background

The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnoses for a right knee 
condition or low back disability.  His November 1960 
discharge medical examination shows that his spine and lower 
extremities were evaluated as normal.

A May 1997 VA orthopedic examination indicates that the 
veteran's left knee was injured in 1960 when a drill sergeant 
struck his knee.  He severely injured his right lower 
extremity in a 1966 motor vehicular accident, with subsequent 
multiple surgeries to the femur, knee and right ankle.  At 
the time of the examination, he complained of chronic left 
knee pain with occasional buckling.  He denied any locking of 
the joint.  He also experienced pain when climbing and 
descending stairs.  Weather changes sometimes aggravated his 
left leg pain.  Examination revealed full left leg extension 
and flexion to 120 degrees.  Pain was noted on the extremes 
of flexion, as was crepitation.  There was no evidence of 
instability, joint effusion or neurovascular deficit.  X-ray 
studies of the left knee revealed degenerative joint disease 
(DJD).  The diagnoses were DJD of the left knee, nonunion of 
the left knee tubercle and status post osteochondrosis of the 
tibial tubercle.  The examiner noted that the veteran did 
have a gait disturbance, primarily due to his right lower 
extremity injury.

VA treatment records, dating from April to December 1997, 
reveal that the veteran was seen in April for an assessment 
of his left knee pain.  He experienced more difficulty going 
up stairs rather than down.  He described the pain as being 
"inside" and noticed joint stiffness in the mornings.  He 
denied any swelling.  A September treatment record notes that 
the veteran was not taking any medication for pain.  He was 
unable to climb stairs and could walk for limited distances.  
He was unable to work as a carpenter.  The examiner noted a 
bony irregularity just distal to the left knee with no 
evidence of swelling or warmth.  In October 1997, the veteran 
reported that his left knee had given out two months before.

Treatment records dating from August to October 1997, from 
Thomas M. Barton, M.D., show that the veteran complained of 
progressively increasing difficulty with his left knee in 
August 1997.  He denied swelling, instability or giving way 
of the joint.  Examination showed no evidence of effusion.  
There was full left knee range of motion and the Lachman's, 
posterior drawer and varus and valgus stress tests were all 
negative.  There was no evidence of tenderness over the 
patella, proximal tibia or distal femur.  Neurovascular 
testing to the left foot was intact.  A September 1997 
treatment record notes that the veteran's left knee gave out 
on him one month previously.  He had no complaints of the 
knee catching or clicking, but did state that it occasionally 
gave out.  Examination revealed no effusion and full range of 
left knee motion.  Lachman, and varus and valgus stress 
testing was negative.  There was no evidence of joint line 
tenderness.  However, there was prominence over the tibial 
tubercle which was mildly tender.

In January 1998 the veteran underwent a magnetic resonance 
imaging (MRI) scan of his right knee at a VA Medical Center 
(VAMC).  The MRI showed severe degenerative changes with 
cartilage thinning and medial subluxation of the body of the 
medial meniscus in the medial knee joint compartment.  There 
was near maceration of the body and posterior horn of the 
medial meniscus with a severe vertical tear in the posterior 
horn.  There was also marrow edema in the medial tibial 
plateau that could have been degenerative or post-traumatic 
in nature.  Degenerative changes were also evident in the 
lateral meniscus.  

During his February 1998 VA general medical examination, the 
veteran complained of left knee pain and swelling with 
constant discomfort and aching in his knee joint.  The pain 
was aggravated by routine exercise.  The skin over his left 
knee was also sensitive.  In the last four years he had 
problems with joint instability and had been wearing a leg 
brace in the last month with some relief.  Cold and damp 
weather affected his left knee.  He was unable to sit for 
more than ten minutes, walk more than one block, climb 
stairs, run or kneel due to his left knee disability. His 
previous right leg injuries in 1966 were noted.  The examiner 
also noted that the veteran's posture was erect and his gait 
unremarkable.  Examination of his knees revealed a bony 
prominence in the left anterior knee and no swelling in the 
right knee.  There was no tenderness in the right knee while 
there was diffuse tenderness in the left.  There was no 
subluxation or cruciate draw present on either side.  Both 
knees had extension to 0 degrees.  Right knee flexion was to 
135 degrees and left knee flexion was to 95 degrees.  There 
was swelling of the left calf muscle and focal prominence of 
the superficial saphenous vein.  There was also evidence of 
atrophy of the right leg muscles.  Relevant diagnoses 
included DJD of the left knee, ununited anterior tubercle of 
the left tibia, and status post multiple surgeries of the 
right lower extremity.

VA treatment records, dating from January to February 1998 
indicate that the veteran had left knee instability 
especially when negotiating stairs.  He had stable varus and 
valgus stress testing.  In January 1998, a knee brace was 
recommended for his left knee.

During the veteran's June 1998 personal hearing, R.W. 
testified on his behalf.  He testified that he knew the 
veteran because he had hired him for work on his home.  In 
July 1997, he heard the veteran cry out in pain on the other 
side of his house.  When the veteran came around the house he 
stated that he had fallen and hurt his knee and shoulder.  He 
rested for awhile and returned to work.  He later had an 
operation on the shoulder.  R.W. had always known the veteran 
to limp and was aware that his knee buckled.  The veteran 
testified that he had been prescribed a knee brace and that 
it helped to stabilize his left knee, but did not completely 
prevent it from giving out.  He stated that he experienced 
left knee pain on a daily basis and that he felt his problem 
was severe.  He was unable to rise from a seated position 
without holding onto something, could not negotiate stairs 
and was unable to kneel.  His knee sometimes swelled.  

In November 1999, the veteran underwent a VA general medical 
examination.  The examiner reviewed his claims file and noted 
that the veteran complained of left knee pain, particularly 
when going up stairs.  He also complained of some weakness 
and stiffness and was unable to kneel.  He denied any 
swelling, heat or redness or locking or giving way of the 
joint.  He did experience fatigability and lack of endurance 
and had flare-ups approximately once a week, lasting one to 
two days.  He described his pain as moderate in severity.  He 
had braces on both his legs and a corrective shoe on his left 
foot.  The examiner observed that the veteran walked with an 
antalgic gait and had pain with each step.  Left knee range 
of motion was from 0 to 130 degrees with pain noted at 130 
degrees.  There was definite painful motion with crepitation 
felt.  There was no evidence of anterior, posterior, medial 
or lateral instability.  There was definite swelling over the 
tibial tubercle of the left tibia.  The examiner observed 
that the right leg was atrophied due to an old motorcycle 
injury.  The diagnosis was DJD of the left knee with ununited 
anterior tubercle, with pain, limitation of motion and slight 
weakness.  The examiner estimated an additional loss of range 
of motion of approximately 20 to 25 percent during flare-ups.  

A June 2000 evaluation from Peter D. Buckley, M.D., shows 
that the veteran complained of right knee DJD and left knee 
chronic anterior cruciate ligament (ACL) insufficiency with 
tibial tubercle nonunion, and Osgood-Schlatter's disease.  
The veteran believed, although experiencing right knee 
injuries in 1966, that his left knee exacerbated his right 
knee symptoms.  The physician observed the veteran walked 
with antalgia, but that it was difficult to determine which 
leg bothered him more.  There was left leg tibial tubercle 
prominence that was mildly tender.  He had 2+ Lachman, 2+ 
anterior drawer and a positive painful pivot shift.  He was 
tender along the medial joint line to pivot shift maneuver 
and forced flexion.  The examiner further observed that the 
veteran had well-healed surgical scars no patella at his 
right knee joint.  The assessment was left knee chronic 
anterior cruciate ligament insufficiency, possible meniscal 
tears.  Dr. Buckley opined that the veteran persistent 
instability caused exacerbation in his right knee symptoms in 
the previous two years.  He believed both knee symptoms were 
related.

George Barnard, PT, in a July 2000 physical therapy report, 
indicates that the veteran complained of bilateral knee pain 
and dysfunction.  It was noted that he had been wearing a 
lift in his right shoe for leg length discrepancy.  Without 
shoes the veteran had significant hyperextension of the right 
knee.  Left knee range of motion was from 0 to 130 degrees.  
The examiner opined that the veteran had significant deficit 
in strength in his right knee versus his left knee and an 
inability to initiate quadriceps and utilize hamstrings 
functionally.  He had significant gait deviation due to 
multiple compensations from the left lower extremity, having 
placed significant pressure on his right knee.  The examiner 
believed that his right and left knee issues were 
interrelated.

An August 2000 VA treatment record shows that the veteran 
complained of increased left knee pain.  The progress note 
indicates that his left knee had previously been his better 
knee.  He also complained of pain and loss of function in his 
right knee that was above and beyond symptoms related to his 
1966 motorcycle accident.  He wore a right heel lift.  Left 
knee flexion was from 0 to 120 degrees with slight varus.  
There was no effusion and the joint was stable.  In 30 
degrees of flexion there was 3-5 millimeters of medial laxity 
and a negative Lachman's test.  At 90 degrees flexion there 
was negative anterior and posterior drawer signs.  There was 
no pivot shift or McMurray's signs and there was slight 
tenderness along the joint line.  Over the tibial tubercle 
there was a slightly slippable mass, both on the underlying 
bone and on the overlying skin and it was slightly tender 
along its medial aspect.  The assessments were left knee 
osteoarthritis and post-traumatic arthritis of the right 
knee.  Elastic knee cages for both knees with flexible stays 
were ordered.

Kevin S. Bettencourt, DC, in an August 2000 letter, notes the 
history of the veteran's initial inservice left knee injury 
and that he had additionally been diagnosed with Osgood-
Schlatter's Disease or tibial tubercle nonunion and anterior 
cruciate ligament insufficiency and possible miniscule tears 
of the left knee.  The chiropractor also noted the history of 
the veteran's right leg injuries in 1966 and that the veteran 
stated his right knee had been stable since 1966 becoming 
increasingly more painful in the last two to three years.  He 
opined that the veteran's lower back pain began as a result 
of his very pronounced antalgic gait due to bilateral knee 
pain.  This gait resulted in multiple lumbar subluxations and 
lumbalgia.  The years of the veteran's altered gait in 
avoidance of left knee pain and pelvic unleveling as a result 
of it had caused undue stress, irritation and trauma to his 
right knee.  This was evidenced by development of 
osteoarthritis in his right knee and multiple positive 
orthopedic tests.  

An October 2000 VA general medical examination reiterates the 
veteran's relative history regarding his left and right knee 
injuries.  He complained of some left knee pain and weakness 
without swelling, heat or redness.  Occasionally the knee 
gave way.  He denied joint locking.  There was some 
fatigability and lack of endurance.  He wore a brace with 
knee sock.  He described flare-ups occurring approximately 
nine times a month and lasting two days at a time.  There was 
minimal pain that was brought on by weather changes and 
excessive left knee motion.  The examiner opined that the 
veteran would lose another 10 degrees of motion during a 
flare-up.  The veteran developed low back pain six months 
prior to the examination.  Examination revealed that the 
veteran walked with an antalgic gait and was grossly abnormal 
without his braces.  It was wide based with definite 
instability in the right knee with each step.  He also 
complained of back pain with each step.  Left knee range of 
motion was from 0 to 120 degrees.  His right knee was 
hypermobile in 5 degrees of extension.  He was able to walk 
on the tips of his toes and his heels.  His reflexes were 
normal.  The diagnosis was left knee DJD with limitation of 
motion and instability.  The examiner opined that it was less 
than likely that the right knee condition was a result of the 
service-connected left knee condition, but was more the 
result of the 1966 motorcycle accident which caused marked 
trauma to the right lower extremity with multiple surgeries.  
The examiner further opined that the veteran's low back 
strain was as likely as not due to his right knee condition 
and less than likely due to his service-connected left knee 
condition.

A January 2001 addendum to the October 2000 VA examination 
report notes that the veteran sustained severe trauma to his 
right lower extremity in 1966 with multiple subsequent 
surgeries to the femur with removal of the patella.  The 
examiner opined that his current right knee complaints and 
findings were due to the motorcycle accident and not service-
connected and did not bear any relationship to the left knee 
problem of limitation of motion and instability.

January 2001 private X-ray studies of the veteran's left knee 
shows narrowing of the joint space more medially with mild 
spurring in the medial and lateral tibial plateaus and the 
superior and inferior margins of the patella.  There was no 
evidence suggestive of joint effusion.  There was mild soft 
tissue swelling over the patella.  

A March 2001 VA letter indicates that the veteran was to have 
arthroscopy surgery to his left knee on March 28, 2001.  He 
would be unable to work at any trade for at least two weeks 
and would be unable to return to his trade as a carpenter for 
at least six weeks. 

March and April 2001 VA treatment records indicate that the 
veteran underwent left knee arthroscopic surgery with partial 
medial meniscectomy.  In April 2001, left knee range of 
motion was from 0 to 120 degrees.  There was diffuse 
tenderness at the joint line.  There were negative McMurray 
test and Lachman sign.  There was negative pivot shift test 
and the knee was stable to varus and valgus stress testing.  

An April 2001 rating decision awarded the veteran a temporary 
total evaluation for his left knee disability pursuant to 
38 C.F.R. § 4.30, effective from March 28, 2001 to June 1, 
2001.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Secondary service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 

Considering all the evidence of record, the Board finds the 
opinion of the October 2000 VA examiner more probative on the 
issues of secondary service connection for a right knee 
condition and a low back strain.  The October 2000 examiner 
offered his opinion that the right knee and low back disorder 
were not related to the service-connected left leg disability 
based not only on current examination, but also on a review 
of the veteran's medical records.  June, July and August 
statements from Dr. Buckley, Mr. Barnard and Dr. Bettencourt 
containing opinions to the contrary are clearly based on the 
veteran's own stated history, and are not based on a review 
of the entire evidence of record.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, these medical records 
offer no additional context for the stated opinions.  The 
Board acknowledges that a treating physician, physical 
therapist and chiropractor offered the June, July and August 
2000 opinions respectively.  However, an opinion by a 
treating physician is not, ipso facto, entitled to more 
weight in the evaluation of a claim.  Guerrieri v. Brown, 4 
Vet. App. 467, 472 (1993).  Because the Board finds that the 
opinion of the October 2000 VA examiner is more probative 
than the June, July and August 2000 opinions, the evidence is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor.  Therefore, the Board finds that the 
preponderance of the evidence is against secondary service 
connection for a right knee condition and low back strain.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a).

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's ununited anterior tubercle of the left tibia 
with degenerative changes is evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262 prior 
to March 28, 2001.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  A 40 percent rating is warranted for nonunion of 
the tibia and fibula, with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

There are other diagnostic codes for evaluating the left knee 
that provide ratings greater than 30 percent.  However, there 
is no evidence of ankylosis of the left knee, Diagnostic Code 
5256, significant limitation of extension, Diagnostic Code 
5261, or significant shortening of the lower extremity, 
Diagnostic Code 5275.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board finds that for the 
period prior to March 28, 2001, the evidence does not support 
the assignment of a higher rating.  VA treatment records and 
examination reports indicate that the veteran was issued a 
knee brace for his left knee in January 1998 for instability; 
however several VA treatment records show no evident laxity 
in the joint.  The most recent VA examination, conducted in 
October 2000, does indicate left leg instability.  In order 
for a 40 percent rating to be assigned, there must be 
nonunion of the tibia and the fibula.  Reference is made to 
the several radiographic studies and the January 1998 MRI 
study.  These studies do not show any such nonunion.  While 
there is evidence of an ununited tubercle of the left tibia, 
there is no finding that the fibula is involved.   As the 
evidence does not establish that the criteria for a higher 
evaluation have been met, a rating in excess of 30 percent is 
denied prior to March 28, 2001.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, there 
is no medical evidence of weakness, or incoordination.  
Further, although painful motion and additional limitation 
during flare-ups has been noted in the most recent VA 
examination, the Board finds that this is contemplated in the 
current evaluation..

In conclusion, the Board finds that the veteran's left knee 
disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). In this regard, the 
Board notes that the veteran's left knee disability has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.


ORDER

Service connection for a right knee condition is denied.

Service connection for a low back strain is denied.

Entitlement to an increased rating for an ununited anterior 
tubercle left tibia with degenerative changes, is denied.


REMAND

The Board notes that subsequent to the March 28, 2001 left 
knee surgery, the only VA examination of the veteran's left 
knee was in April 2001 at a time when he continued to have 
total rating during his convalescence.  Moreover, the 
treatment record does not indicate whether the veteran was 
required to continue using a knee brace and does not address 
whether there was additional functional limitations due to 
pain or painful motion. The Board is of the opinion that the 
veteran should be provided another orthopedic examination 
with adequate assessment of functional limitation as a result 
of pain or painful motion, to include functional loss during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran.  Any records 
received should be associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
examination by an orthopedist, in order 
to determine the nature and extent of his 
service-connected left knee disability.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  The physician must indicate 
in the report whether the claims folder 
has been reviewed.  All indicated tests, 
studies and X-rays should be performed.  
The examiner should set forth all 
objective findings regarding the left 
knee disability, including complete range 
of motion measurements and whether there 
is any joint instability.  The 
orthopedist should also be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's left 
knee disability.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with the left 
knee disability should be specifically 
assessed.  The orthopedist should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development pursuant to 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  Thereafter, the RO should 
readjudicate the claim.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

